           CASE 0:21-cv-01951-NEB-KMM Doc. 1 Filed 08/31/21 Page 1 of 8




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Kimberly Cannon

         Plaintiff,
vs.                                            Case No. 0:21-cv-1951

Life Insurance Company of North
America                                        COMPLAINT

         Defendant.




Plaintiff, for his Complaint against Defendant, states and alleges:

      1. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

and 29 U.S.C. § 1132(e)(1) and (f) of the Employee Retirement Income

Security Act of 1974 (“ERISA”) over this claim for disability benefits under a

plan governed by ERISA, 29 U.S.C. § 1001 et seq.

      2. Venue is proper in this district pursuant to 29 U.S.C. § 1132 (e)(2) 1,

because Life Insurance Company of North America may be found in this

district. In particular, Life Insurance Company of North America is registered

as a corporation with the State of Minnesota, conducts ongoing business with



1
 29 U.S.C. § 1132 (e)(2) states “Where an action under this subchapter is
brought in a district court of the United States, it may be brought in the district …
where a defendant resides or may be found…”
        CASE 0:21-cv-01951-NEB-KMM Doc. 1 Filed 08/31/21 Page 2 of 8




Minnesota residents, employs Minnesota residents, has extensive contacts

within Minnesota, and accordingly is found within Minnesota.

   3. On information and belief, Defendant Life Insurance Company of North

America insures employee benefit plan (“Plan”) that Holder Construction

Group, LLC created and maintains to provide its employees with income

protection should they become disabled.

   4. On information and belief, Defendant Life Insurance Company of North

America is a corporation organized and existing under the laws of the State of

Pennsylvania, and is the insurer and claims administrator for the Plan.

   5. Plaintiff is a resident and citizen of the United States, an employee of

Holder Construction Group, LLC and a participant in the Plan.

   6. As set forth in 29 U.S.C. § 1133 of the ERISA statute, the Plan provides

a mechanism for administrative appeals of benefit denials. Plaintiff has

exhausted all such appeals.

   7. On information and belief, Plaintiff was covered at all relevant times

under group disability policy FLK-960722 which was issued by Life Insurance

Company of North America to Holder Construction Group, LLC to insure the

participants of the Plan. A copy of the policy is attached as Exhibit A.

   8. [Pursuant to 29 U.S.C. § 1024(b)(4), Plaintiff submitted a request for

plan documents to the Plan Administrator on July 31, 2020.



                                        2
          CASE 0:21-cv-01951-NEB-KMM Doc. 1 Filed 08/31/21 Page 3 of 8




    9. On information and belief, Life Insurance Company of North America

both funds the Plan and decides whether participants will receive benefits under

the Plan. Accordingly, Life Insurance Company of North America has a conflict

of interest, which must be considered when determining whether its denial of

Plaintiff’s benefits was proper. 2

    10.       Life Insurance Company of North America’s interest in protecting

its own assets influenced its decision to deny Plaintiff’s application for

disability benefits.

    11.       The Plan is an ERISA welfare benefit plan.

    12.       Under the Plan, a participant who meets the definition of

“disabled” is entitled to disability benefits paid out of the Plan assets.

    13.       Plaintiff became disabled under the terms of the Plan’s policy on or

about April 14, 2018 and continues to be disabled as defined by the Plan.

Accordingly, Plaintiff is entitled to benefits under the terms of the Plan.

    14.       Plaintiff submitted a timely claim to Life Insurance Company of

North America for disability benefits.



2
  “[A]n entity that is both the claims administrator and payor of benefits has a
conflict of interest.” Jones v. Mountaire Corp. Long Term Disability Plan, 542
F. 3d 234, 240 (8th Cir. 2008). Moreover, as the Supreme Court has held, “that
conflict must be weighed as a factor in determining whether there is an abuse
of discretion.” Metro. Life Ins. Co. v. Glenn, 128 S. Ct. 2343, 2348 (2008)
(emphasis added).

                                          3
         CASE 0:21-cv-01951-NEB-KMM Doc. 1 Filed 08/31/21 Page 4 of 8




   15.        Life Insurance Company of North America granted Plaintiff’s

claim for disability benefits, and paid Plaintiff benefits until July 12, 2020.

However, on July 21, 2020 Life Insurance Company of North America

cancelled Plaintiff’s disability benefits. Plaintiff appealed Life Insurance

Company of North America’s decision, but Life Insurance Company of North

America denied Plaintiff’s appeal on June 30, 2021.

   16.        Plaintiff provided Life Insurance Company of North America with

substantial medical evidence demonstrating he was eligible for disability

benefits.

   17.        Life Insurance Company of North America’s decision to deny

disability benefits was arbitrary, capricious, unreasonable, irrational, wrongful,

contrary to the terms of the Plan, contrary to the evidence and contrary to law,

as demonstrated by the following non-exhaustive examples:

            a. Life Insurance Company of North America failed to have Plaintiff

              independently examined, and instead relied on the opinion of a

              medical professional who merely reviewed Plaintiff’s medical

              records and rejected the opinion of Plaintiff’s treating physician;

            b. Life Insurance Company of North America relied on the opinion of

              a medical professional who was financially biased by her




                                          4
         CASE 0:21-cv-01951-NEB-KMM Doc. 1 Filed 08/31/21 Page 5 of 8




             relationship with Life Insurance Company of North America and as

             such unable to offer an unbiased opinion;

          c. Life Insurance Company of North America relied on the opinion of

             a medical professional that was not supported by substantial

             evidence in the claim file, and was inconsistent with the overall

             evidence in the record;

          d. Life Insurance Company of North America relied on the opinion of

             a medical professional who was not qualified to refute the findings

             of Plaintiff’s physicians;

          e. Life Insurance Company of North America ignored obvious

             medical evidence and took selective evidence out of context as a

             means to deny Plaintiff’s claim;

          f. Life Insurance Company of North America ignored and/or

             misrepresented the opinions of Plaintiff’s treating physicians.

   18.       Life Insurance Company of North America abused its discretion in

denying Plaintiff’s claim.

   19.       The decision to deny benefits was wrong under the terms of the

Plan.

   20.       The decision to deny benefits was not supported by substantial

evidence in the record.



                                          5
         CASE 0:21-cv-01951-NEB-KMM Doc. 1 Filed 08/31/21 Page 6 of 8




   21.       Life Insurance Company of North America’s failure to provide

benefits due under the Plan constitutes a breach of the Plan.

   22.       Life Insurance Company of North America’s failure to provide

Plaintiff with disability benefits has caused Plaintiff to be deprived of those

benefits from July 13, 2020 to the present. Plaintiff will continue to be deprived

of those benefits, and accordingly will continue to suffer future damages in an

amount to be determined.

   23.       Life Insurance Company of North America’s denial of benefits

under the Plan has caused Plaintiff to incur attorneys’ fees and costs to pursue

this action. Pursuant to 29 U.S.C. § 1132(g)(1), Defendants should pay these

costs and fees.

   24.       A dispute now exists between the parties over whether Plaintiff

meets the definition of “disabled” under the terms of the Plan. Plaintiff requests

that the Court declare he fulfills the Plan’s definition of “disabled,” and is

accordingly entitled to all benefits available under the Plan. Plaintiff further

requests reimbursement of all expenses and premiums he paid for benefits

under the Plan from the time of termination of benefits to the present. In the

alternative of the aforementioned relief, Plaintiff requests that the Court remand

and instruct Life Insurance Company of North America to adjudicate Plaintiff’s

claim in a manner consistent with the terms of the Plan.



                                         6
       CASE 0:21-cv-01951-NEB-KMM Doc. 1 Filed 08/31/21 Page 7 of 8




     WHEREFORE, Plaintiff respectfully requests the following relief against

Defendant:

  1. A finding in favor of Plaintiff against Defendant;

  2. Pursuant to 29 U.S.C. § 1132(a)(1)(B), damages in the amount equal to

     the disability income benefits to which Plaintiff is entitled through the

     date of judgment;

  3. Prejudgment and postjudgment interest, calculated from each payment’s

     original due date through the date of actual payment;

  4. Any Plan benefits beyond disability benefits that Plaintiff is entitled to

     while receiving disability benefits.

  5. Reimbursement of all expenses and premiums Plaintiff paid for benefits

     under the Plan from the time of termination of benefits to the present.

  6. A declaration that Plaintiff is entitled to ongoing benefits under the Plan

     so as long as Plaintiff remains disabled under the terms of the Plan;

  7. Reasonable costs and attorneys’ fees incurred in this action;

  8. Any other legal or equitable relief the Court deems appropriate.



Dated: 08/31/2021                    RESPECTFULLY SUBMITTED,

                                     By: /s/ Zachary Schmoll

                                     Zachary Schmoll (MN Bar # 0396093)
                                     FIELDS LAW FIRM

                                        7
CASE 0:21-cv-01951-NEB-KMM Doc. 1 Filed 08/31/21 Page 8 of 8




                           9999 Wayzata Blvd
                           Minnetonka, MN 55305
                           Office: 612-370-1511
                           Zach@Fieldslaw.com

                           Attorneys for Plaintiff




                             8
